Citation Nr: 0814333	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to exposure to ionizing 
radiation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple joint aches (other than ankylosing spondylitis of 
the thoracic spine), to include as secondary to exposure to 
ionizing radiation.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
aneurysm, right middle cerebral artery, to include as 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for an eye disorder, to 
include as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for a tooth disorder, 
to include as secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for cholecystectomy 
(claimed as a gall bladder disorder), to include as secondary 
to exposure to ionizing radiation.

7.  Entitlement to service connection for a prostate 
disorder, to include as secondary to exposure to ionizing 
radiation.

8.  Entitlement to service connection for a pancreas 
disorder, to include as secondary to exposure to ionizing 
radiation.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and witness


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

While the December 2003 rating decision shows that the RO 
initially adjudicated the veteran's eye claim as an original 
claim, thereafter, the November 2005 statement of the case 
shows that the RO characterized the issue as a new and 
material evidence claim.  The Board observes that the 
veteran's claim for service connection of an eye disorder has 
not been the subject of a prior final denial.  Therefore, the 
Board will consider the claim on the merits.  

The veteran was previously denied service connection for 
multiple joint aches in a September 1981 RO rating decision.  
At that time, the RO referenced underlying diagnosed 
disabilities associated with the cervical and lumbar spine 
but not the thoracic spine.  In an October 2007 rating 
decision, the RO denied service connection for ankylosing 
spondylitis associated with the thoracic spine on the merits.  
As such, the Board re-characterized the issue as noted on the 
title page to reflect that the veteran's ankylosing 
spondylitis claim is based on a distinctly diagnosed disease 
that is separate and distinct from the multiple joint aches 
claim.  Boggs v. Peake, No. 07-7137 (Fed. Cir. Mar. 26, 
2008).  

In March 2008, the veteran submitted additional evidence (VA 
treatment records dated from August 1992 to August 2004, a 
December 1995 article on radiation damage to teeth, and an 
article on atomic testing), which was accompanied by a waiver 
of his right to have this additional evidence considered by 
the RO in the first instance.  In addition to the evidence 
received in March 2008, other evidence has 
been associated with the claims file since the last issuance 
of a statement of the case in November 2005.  For reasons the 
Board sets forth in detail in the discussion below, there is 
no basis for remanding the hypertension, multiple joint 
aches, aneurysm, eye, cholecystectomy, prostate, and pancreas 
claims for issuance of a supplemental statement of the case 
based on this evidence.     

The issues of entitlement to service connection for PTSD and 
a tooth disorder, to include as secondary to exposure to 
ionizing radiation, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The September 1981 RO decision that denied service 
connection for hypertension and multiple joint aches is 
final.

2.  The evidence received since the September 1981 rating 
decision is cumulative and redundant and does not relate to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for hypertension and 
multiple joint aches.  

3.  The March 1988 RO decision that denied service connection 
for aneurysm, right middle cerebral artery is final.

4.  The evidence received since the March 1988 RO rating 
decision is cumulative and redundant and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for aneurysm, right middle 
cerebral artery.

5.  The veteran participated in a radiation-risk activity.

6.  A disability of the gall bladder was not present in 
service or within one year of the veteran's discharge from 
service and is not otherwise etiologically related to 
service, to include service exposure to ionizing radiation.

7.  Disabilities of the eye, prostate, and pancreas were not 
present in service and are not otherwise etiologically 
related to service, to include service exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1981 RO 
decision, which denied the claim of entitlement to service 
connection for hypertension, is not new and material, and 
thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the final September 1981 RO 
decision, which denied the claim of entitlement to service 
connection for multiple joint aches, is not new and material, 
and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Evidence received since the final March 1988 RO decision, 
which denied the claim of entitlement to service connection 
for aneurysm, right middle cerebral artery, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  An eye disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service as secondary to ionizing radiation exposure.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2007).

5.  Cholecystectomy (claimed as a gall bladder disorder) was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service to include as 
secondary to ionizing radiation exposure.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (d) (2007).

6.  A prostate disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service as secondary to ionizing radiation exposure.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2007).

7.  A pancreas disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service as secondary to ionizing radiation exposure.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2002, February 2003, May 2003, July 
2003, January 2004, and June 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
are needed to substantiate the claims, including the elements 
necessary to establish service connection for a claimed 
disability, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  In a March 2006 letter, the veteran was provided 
notice of the information and evidence needed to establish a 
disability rating and an effective date for the claimed 
disabilities.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
notice letters comply with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Kent.  In 
particular, the January 2004 and June 2006 letters 
specifically informed the veteran of the type of evidence 
that was lacking in the prior denial and of the type of 
evidence that was necessary to reopen the claims.  The 
veteran was advised that the previous denial of the claims 
was because the conditions claimed are not recognized by the 
law as presumptive disorders secondary to exposure of 
ionizing radiation.  There was also no evidence presented of 
an association of the claimed disabilities with radiation 
exposure.  Lastly, the veteran was advised that his claims 
were previously denied because there was no evidence that the 
claimed disabilities occurred in or were otherwise caused by 
service.  

With respect to the eye claim, in the February 2003 notice 
letter, the veteran was initially advised that to establish 
service connection he must show that the claimed disability 
was incurred in or aggravated by service.  Thereafter, in the 
June 2006 notice, the veteran was erroneously advised that he 
needed to "reopen" his eye claim.  The Board finds that any 
presumed prejudice by the error is rebutted by the fact that 
the evidence [evidence that the condition either occurred in 
or was caused by service] that the RO indicated was necessary 
to reopen the claim was the same as the evidence needed to 
establish service connection.  Had the veteran submitted the 
requested evidence, service connection would have been 
established, or at the very least, VA's duty to assist him 
further would have been triggered.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service medical records and information from 
the Defense Threat Reduction Agency (DTRA) regarding the 
veteran's participation in radiation-risk activity.  As for 
the veteran's service medical records, the National Personnel 
Records Center (NPRC) reported that these records were not 
available due to possible destruction in a fire at the NPRC 
in 1973.  The veteran was advised of the unavailability of 
his service medical records in the May 2003 notice letter.  
In May 2003, the veteran prepared NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data), in which he 
indicated that he underwent a "radiation experiment" from 
April 1957 to December 1957 (according to a clarification 
note affixed to the form).  He did not report that he 
received treatment for any of the claimed disabilities during 
service. 

The claims file further reflects that the veteran prepared VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA) for Yoakum Family Practice, but he only 
noted that this facility was his primary care provider.  He 
did not indicate what treatment he received and when he 
received the treatment and no such information could be 
discerned from any of the veteran's several statements of 
record.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran did 
not fully complete the form.  Consequently, VA is under no 
obligation to contact the facility to obtain records that 
might substantiate any of the claims.  

At the Board hearing, the veteran testified that he had been 
in receipt of benefits from the Social Security 
Administration (SSA) on account of several disabilities, 
including his back and the aneurysm.  Private medical records 
show that the veteran's aneurysm was discovered after service 
in 1972.  While the veteran now maintains that his back was 
symptomatic during service, he also indicated that he did not 
first seek treatment for his back until after service.  In 
addition, private medical records, detailed below, show the 
onset of a chronic low back disorder in the 1970s.  Numerous 
statements from the veteran have indicated that he did not 
receive treatment for all of his claimed disabilities until 
the 1970s.  Thus, there is no reasonable possibility that any 
records pertaining to the award of disability benefits for 
the back and aneurysm would contain any evidence that would 
substantiate the veteran's claims.  For these reasons, the 
Board does not find it necessary to obtain records from the 
SSA.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's service connection claims and that no 
new and material evidence has been received to reopen the 
hypertension, multiple joint aches, and aneurysm claims, any 
questions as to an appropriate disability rating or effective 
date to be assigned the disabilities are rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records are not available, 
despite efforts by the RO to obtain them.  The Board is aware 
that in such situations it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

A.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

	1.	Hypertension

In a September 1981 rating decision, the RO specifically 
denied service connection for several disorders.   The RO 
also referenced the veteran's treatment records and various 
disorders referenced therein, including hypertension.  The RO 
noted that the evidence did not show that any of these 
disabilities warranted service connection by incurrence, 
aggravation, or presumption, or by a claimed relationship to 
radiation exposure.  The notice of decision letter dated in 
October 1981 indicated that service connection was denied for 
several disorders and "any other claimed disability based 
upon claimed radiation exposure."  The RO enclosed VA Form 
I-4107, which explained the veteran's procedural and appeal 
rights.  The veteran, however, did not appeal the decision 
and it became final.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 
3.104, 19.118, 19.153.  

The pertinent evidence of record at the time of the September 
1981 rating decision included VA treatment records dated from 
April 1978 to November 1980.  [Records from the Audie L. 
Murphy VA Medical Center from 1977 to the present were 
requested.]  Records dated in April 1979 noted that the 
veteran wanted a check-up in connection with his history of 
exposure to radiation.  On a systems review, the veteran 
reported no complaints referable to hypertension.  
Thereafter, a March 1980 record noted that the veteran was 
seen for a blood pressure check.  He had no symptoms but 
blood pressure readings were 140/105 and 130/105.  The 
examiner noted an assessment of hypertension.  A June 1981 
record noted that the veteran reported that he was advised 
one year ago that he had increased blood pressure.  The 
assessment was poorly controlled hypertension.  

In a December 1982 statement from the veteran's wife, she 
described the veteran's various problems.

The veteran's claim to reopen was received in December 2002.  
Pertinent evidence received subsequent to the September 1981 
rating decision includes VA treatment records dated from 
December 1997 to December 2002, which showed that the veteran 
continued to be followed for hypertension.  

[Evidence associated with the claims file since the November 
2005 statement of the case only noted a diagnosis of 
hypertension in September 1986 and March 1987, which is a 
period after it was first documented in 1980 as discussed 
above.  It is for this reason that the Board found no basis 
for remanding the claim for issuance of a supplemental 
statement of the case based on this evidence.]      

As for the additional evidence added to the record since the 
September 1981 RO decision, the Board finds that it is 
cumulative and redundant of evidence previously considered by 
the RO, which showed that it was the veteran's contention 
that he incurred several disorders, including hypertension, 
as the result of exposure to radiation during service, and 
evidence that showed that he was currently diagnosed with 
hypertension.  There continues to be no medical evidence of 
record that shows that the veteran's hypertension was present 
in service or within one year of his discharge from service, 
or was otherwise etiologically related to service, to include 
service exposure to radiation.   

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for 
hypertension.

	2.	Multiple Joint Aches

In a September 1981 rating decision, the RO denied service 
connection for multiple joint aches.  The RO referenced the 
veteran's treatment records and various disorders referenced 
therein, including complaints of lumbar and cervical spine 
pain.  The RO noted that the evidence did not show that any 
of these disabilities warranted service connection by 
incurrence, aggravation, or presumption, or by a claimed 
relationship to radiation exposure.  In the notice of 
decision letter dated in October 1981, the RO advised the 
veteran of the denial of service connection and enclosed VA 
Form I-4107, but the veteran did not appeal the decision and 
it became final.  38 U.S.C. § 7105(c) (formerly § 4005(c)); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (formerly §§ 3.104, 
19.118, 19.153).  

The pertinent evidence of record at the time of the September 
1981 RO rating decision included records from Dr. D.M. dated 
from October 1972 to September 1973.  During an October 1972 
evaluation for headaches and an aneurysm, a chest x-ray 
revealed severe mid-thoracic disc degeneration that the 
radiologist noted was probably associated with old 
Scheuermann's disease. 

A December 1975 medical certificate from Dr. J.O. noted that 
the veteran sustained a neck injury at work in August 1974.  
The veteran reported that he had been experiencing near 
constant cervicodorsal pains and severe headaches since the 
injury.  A December 1975 electromyograph (EMG) revealed 
bilateral upper cervical neuropathies.  Dr. J.O. provided a 
diagnosis of ligamentous damage and bilateral cervical 
articular-facet instability with localized sites of chronic 
inflammation of cervicodorsal muscles and ligaments.  

In the veteran's claim for pension benefits filed in August 
1978, he claimed that he stopped working in August 1974 on 
account of a "back injury."  In a VA Form 9 filed in May 
1980, the veteran maintained that he was totally disabled not 
only from the aneurysm, but also from "lumbar and cervical 
disc pathology."

Another records request was made to the Audie Murphy VA 
Medical Center, but this time for the period 1971 to the 
present based on an August 1981 letter from the veteran's 
representative. 

An April 1978 VA treatment record showed that the veteran 
reported a history of cervical spine laminectomy in October 
1977.  A May 1978 radiograph report noted that the veteran 
had degenerative changes at the C5-C6 and C6-C7 levels.  
Records dated in April 1979 showed that on a systems review, 
the veteran reported that he had back pain that had increased 
in the past year ever since an injury in 1977.  He reported 
that in 1974, he had anterior C5 and C6 discectomy and fusion 
with associated weakness in his left arm and leg.  Post-
operatively, he reported that "all bones in [his] body 
ache."  An April 1979 record noted that there was no 
evidence of toxic effects of radiation exposure.  An April 
1979 radiograph report noted that the veteran had 
degenerative changes in the thoracic spine with anterior 
wedging of the upper thoracic vertebra.  An October 1979 
record showed that the veteran complained of aching all over 
in all of his joints for the past three to four weeks.  It 
was noted that the veteran had a long history of back 
complaints and that surgery had been recommended for the 
lumbar and cervical spine in the past based on a myelogram in 
June 1979.  Previously, he was seen by neurology in May 1978 
and reportedly had cervical spine surgery in July 1977.  He 
was then hospitalized again for spinal meningitis felt to be 
secondary to the myelogram.  A November 1979 record noted an 
impression of musculoskeletal neck and back pain.  A December 
1979 record showed that the veteran reported that he hurt his 
back two years ago.  The noted assessment was pain and spasms 
in the thoracic-lumbar spine area with decreased range of 
motion.  A January 1980 record noted that the veteran 
received workers compensation from 1974 to 1975.  The 
examiner noted that the veteran had "vague" complaints of 
neck and low back pain but the exam was not remarkable.  A 
January 1980 radiograph report noted that the veteran had 
fusion anteriorly of C5, C6, and C7 with obliteration of the 
disc spaces, and minimal narrowing at the C4-C5 level.  The 
radiologist noted that these changes were probably post-
surgical.  The veteran also had scoliosis.  Films of the 
lumbar spine revealed minimal scoliosis of the lumbar spine.  
An August 1980 record noted that the veteran reported that 
his back and neck problems had their onset four years prior.  
A September 1980 record noted that x-rays revealed an 
essentially normal lumbosacral spine.  The assessment was 
mechanical low back pain.  Complaints of low back pain and 
neck pain continued thereafter.  

At a July 1980 RO hearing, in response to a question of the 
onset of the veteran's claimed back condition and multiple 
joint problems and when he first sought treatment, he 
maintained that he first sought treatment for both ten to 
fifteen years ago but he had had problems with his back 
"ever since then."  He had been receiving treatment from 
the Audie Murphy VA hospital since 1977.  He suggested that 
his back was injured from exposure to an atomic blast because 
his back was facing the blast and a cave in of the trenches 
occurred.  

VA treatment records dated from November 1980 to July 1981 
showed that the veteran continued to be followed for chronic 
cervical neck pain and chronic low back pain syndrome.  A 
February 1981 radiograph report noted that the veteran's 
bones were minimally osteoporotic, and otherwise normal 
lumbar spine.  A July 1981 record noted that the veteran 
reported a history of cervical and lumbar burning spine pain 
for the past nine years.  

In a December 1982 statement from the veteran's wife, she 
described the veteran's various problems.

The veteran's claim to reopen was received in December 2002.  
Pertinent evidence received subsequent to the September 1981 
RO rating decision includes VA treatment records dated from 
December 1997 to December 2002, which showed that the veteran 
continued to be followed for cervical and lumbar spine pain.  
A December 1997 radiographic report noted that the veteran 
had thoracic kyphosis with wedging of the mid-thoracic 
vertebra.  A June 1999 CT (computed tomography) scan of the 
lumbar spine revealed multilevel facet hypertrophy with mild 
canal stenosis at L2-L3, L3-L4, and L4-L5, disc bulges 
identified at L2-L3, L3-L4, and L4-L5, and multilevel 
degenerative changes with osteophytes and facet hypertrophy.  
A February 2001 record noted an impression of degenerative 
disease of the cervical spine, most significant at the C4-5 
level.  A February 2001 record noted that the veteran had a 
history of chronic lower back pain for the past 20 years.  

At the March 2008 Board hearing, with respect to the problems 
he had been having with "arthritis or pain in [his] 
joints," he maintained that this had occurred for 
"[y]ears."  He added that he had been on disability from 
the SSA since 1975.  He was awarded benefits, in part, 
because of his back.  

[Relevant evidence associated with the claims file since the 
November 2005 statement of the case only continued to show 
that the veteran was followed for neck and back disabilities, 
and that it was a contention of the veteran that his back 
became symptomatic after trenches in which he was hiding were 
leveled into the ground.  It is for this reason that the 
Board found no basis for remanding the claim for issuance of 
a supplemental statement of the case based on this evidence.]      

As for the additional evidence added to the record since the 
September 1981 RO decision, the Board finds that it is 
cumulative and redundant of evidence previously considered by 
the RO, which showed that the veteran had disabilities of the 
neck and back that he maintained were incurred as the result 
of exposure to radiation and/or an atomic blast.  There 
continues to be no medical evidence of record that shows that 
the veteran's neck and back disabilities were present in 
service or within one year of his discharge from service, or 
were otherwise etiologically related to service, to include 
service exposure to radiation.   

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for 
multiple joint aches (other than ankylosing spondylitis of 
the thoracic spine).

	3.	Aneurysm, Right Middle Cerebral Artery

In a June 1981 decision, the Board denied service connection 
for aneurysm of the right middle cerebral artery on the basis 
that the aneurysm was not present until many years after 
service, that ongoing scientific research had not 
demonstrated the presence of an etiological relationship 
between the development of an aneurysm and the level of 
radiation exposure recorded for the veteran or conceivably 
received by participants in the atomic bomb tests, and that 
it was not otherwise shown that the claimed disability was 
the result of service.   

The claim was last finally denied in March 1988.  The RO 
noted that additional evidence showed an increase in the 
veteran's radiation exposure level based on a total radiation 
exposure dose during Operation PLUMBBOB.  The RO, however, 
maintained that an aneurysm was not an enumerated radiogenic 
disease.  In the notice of decision letter dated in April 
1988, the RO further noted that the disease was not incurred 
in or presumed due to service.  The RO enclosed VA Form I-
4107, but the veteran did not appeal the decision and it 
became final.  38 U.S.C. § 7105(c) (formerly § 4005(c)); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (formerly §§ 3.104, 19.129, 
19.192).  

The pertinent evidence of record at the time of the March 
1988 rating decision included records from Dr. D.M. dated 
from October 1972 to September 1973.  In October 1972, the 
veteran reported a history of headaches that were initially 
of a mild nature for "a year or so," but in the last few 
weeks had become much more severe.  A bilateral carotid 
arteriogram revealed a large aneurysm of the middle cerebral 
artery for which the veteran underwent surgery.  In a 
September 1973 letter, Dr. D.M. noted that the veteran had a 
history of a blow to the head in July 1972.  Dr. D.M. 
maintained that a blow to the head or trauma involving the 
head in July 1972 would have been quite unlikely to cause 
this type of aneurysm.  Dr. D.M. explained that aneurysms 
were generally thought to be of congenital or developmental 
origin and that trauma as etiology would be quite unlikely.  

Radiation dose estimates of the veteran's exposure to 
radiation in 1957 were of record.

At a July 1980 RO hearing, the veteran presented testimony on 
residuals of his aneurysm.  In a December 1982 statement from 
the veteran's wife, she described the veteran's various 
problems.

The veteran's claim to reopen appears to have been received 
in May 2003.  Evidence received subsequent to the March 1988 
rating decision includes statements from the veteran 
reiterating that his brain aneurysm was due to radiation 
exposure.  The RO received morning reports from the NPRC in 
August 2003.  The veteran submitted information pertaining to 
Operation PLUMBBOB.  VA treatment records dated from December 
1997 to December 2002 noted a history of aneurysm.  

[Evidence associated with the claims file since the November 
2005 statement of the case included an article on atomic 
testing, including Operation PLUMBBOB.  
This cumulative evidence presents no basis for remanding the 
claim for issuance of a supplemental statement of the case.]      

The additional evidence added to the record since the March 
1988 RO decision is cumulative and redundant of evidence 
previously considered by the RO, which showed which that the 
veteran had an aneurysm that he maintained was incurred as 
the result of exposure to radiation.  There continues to be 
no medical evidence of record that shows that the veteran's 
aneurysm was present in service or within one year of his 
discharge from service, or was otherwise etiologically 
related to service, to include service exposure to radiation.   

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for 
aneurysm, right middle cerebral artery.

B.	Service Connection-Eye Disorder, Cholecystectomy, 
Prostate Disorder, and Pancreas Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and calculi of the 
gallbladder becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007). 

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite  participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2007).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes prostate cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In 
other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

As for the claimed eye disability, VA records show that an 
April 1978 examination revealed that the veteran had a visual 
acuity of 20/25 in the left and right eyes without glasses.  
Records dated in April 1979 noted that the veteran wanted a 
check-up in connection with his history of exposure to 
radiation.  On a systems review, the veteran had no 
complaints of visual change or diplopia.  The physical 
examination revealed that the veteran had "10/10" vision in 
both eyes without correction.  A June 1981 record noted that 
an examination in connection with the veteran's hypertension 
revealed that the discs of his fundi were slightly "temp" 
blurring, not "choked."  The vessel was sharp, and there 
was a slight amount of narrowing.  No eye disorder was 
diagnosed.  A February 2001 record noted that the veteran had 
a history of iritis.  An August 2002 record noted that the 
veteran complained of blurred visual acuity for objects that 
were near.  An examination revealed mild myopia with 
presbyopia.  

As for the claimed gall bladder disability, VA treatment 
records include a March 1979 medical history report the 
veteran prepared as a "Nuclear Weapons Test Participant."  
He reported a negative response to the question of whether he 
had now or ever had gall bladder disease.  A May 1981 record 
noted that the veteran's complaints included abdominal pain.  
Several disorders were to be ruled out, including 
cholecystitis.  A July 1981 report on an oral cholecystogram 
noted that there was no significant abnormality of the 
gallbladder.  The veteran had continued to complain of right 
upper quadrant pain with nausea.  A February 2001 record 
noted a history of cholecystectomy.  

As for the claimed prostate disability, VA treatment records 
include a May 1978 record that showed the veteran complained 
of experiencing incontinence two or three times in the past 
six months.  Records dated in April 1979 showed that on a 
systems review, the veteran complained of an increase in 
frequency of urination and nocturia once a night for the past 
six months.  A VA problem list noted a diagnosis of 
hyperplasia of the prostate as of April 1998.  A February 
2001 record noted that the veteran had a history of a 
prostatectomy.  An April 2002 record indicated that an 
examination in October 2001 revealed an enlarged prostate.  
The examiner noted an assessment of benign prostatic 
hypertrophy.  

Lastly, initially, the only evidence of a current disability 
of the pancreas were statements from the veteran. 

At the March 2008 Board hearing, the veteran presented 
testimony on all of the claimed disabilities.  

Records from Cuero Community Hospital, Detar Hospital, and 
VA, associated with the claims file since the November 2005 
statement of the case, only confirmed that the veteran had a 
bilateral decrease in visual acuity, that he underwent a 
cholecystectomy in March 1987, that he had resection of the 
prostate gland for benign prostatic hyperplasia in April 
1994, and that he had recurrent bouts of pancreatitis in 1992 
for which he underwent removal of the pancreatic duct.   It 
is for this reason that the Board found no basis for 
remanding the claims for issuance of a supplemental statement 
of the case based on this evidence.     

The Board notes that the veteran had onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device during Operation PLUMBBOB. Therefore, he is considered 
to be a "radiation-exposed veteran" as that term is defined 
by VA regulations.  The above claimed disorders, however, are 
not among the enumerated diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(d)(2), and are not 
considered radiogenic diseases as set forth in 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).  Contrary to the veteran's 
contention, he does not have, nor did he ever have cancer of 
the prostate.  There is no competent medical evidence of 
record that otherwise shows or indicates that the claimed 
disabilities are the result of exposure to radiation.  The 
medical evidence of record shows that the claimed 
disabilities manifested many years after the veteran's 
discharge from service in June 1958.  The evidence of a nexus 
between the veteran's claimed disabilities and his exposure 
to radiation in service is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
these reasons, the Board finds that service connection for an 
eye disorder, a cholecystectomy, a prostate disorder, and a 
pancreas disorder is not warranted on a presumptive or direct 
basis.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypertension, to include as secondary to exposure to ionizing 
radiation, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for multiple 
joint aches (other than ankylosing spondylitis of the 
thoracic spine), to include as secondary to exposure to 
ionizing radiation, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for aneurysm, 
right middle cerebral artery, to include as secondary to 
exposure to ionizing radiation, the appeal is denied.

Service connection for an eye disorder, to include as 
secondary to exposure to ionizing radiation, is denied. 

Service connection for cholecystectomy (claimed as a gall 
bladder disorder), to include as secondary to exposure to 
ionizing radiation, is denied.

Service connection for a prostate disorder, to include as 
secondary to exposure to ionizing radiation, is denied. 

Service connection for a pancreas disorder, to include as 
secondary to exposure to ionizing radiation, is denied. 


REMAND

The veteran contends that he has PTSD as the result of 
exposure to atomic bomb detonations.  As discussed above, the 
veteran was exposed to radiation during service.  A December 
2002 VA intake evaluation for PTSD shows a diagnosis of PTSD 
on Axis I.  The report suggests that the PTSD diagnosis is 
based on the stressor of the veteran having being exposed to 
radiation in service but does not specifically link the event 
to the diagnosis. 

At the Board hearing, the veteran testified that his teeth 
were brittle.  Teeth that appear to be brittle may be a 
symptom capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The veteran submitted a December 1995 
article that noted that two dentists had confirmed that 
radiation damaged the teeth of "atomic veterans."  

As the record contains evidence of current disabilities and 
evidence that indicates that the disabilities may be 
associated with an established event in service, the Board 
finds that it is necessary to afford the veteran VA 
examinations and obtain medical opinions on whether the 
claimed disabilities are etiologically related to his 
military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, the Board notes that at the hearing, the veteran 
reported that he was currently being treated for his PTSD at 
the Frank Tejeda VA outpatient clinic (South Texas Veterans 
Health Care System).  The veteran also received treatment 
from the Victoria outpatient clinic according to a February 
2003 note to file.  Ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records from the Frank Tejeda VA 
outpatient clinic and Victoria outpatient 
clinic (South Texas Veterans Health Care 
System) dating since December 2002, 
pertaining to any mental health treatment 
the veteran has received.

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination 
to determine if the veteran suffers from 
PTSD related to service.  The veteran's 
claims file should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All tests deemed 
necessary, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran suffers from PTSD as a result 
of documented exposure to radiation 
during service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached. 

3.  The RO/AMC should schedule the 
veteran for a VA dental examination by a 
dentist to determine the nature of any 
current dental disorder and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner's 
review should include the December 13, 
1995 article titled, Two Reputable 
Dentists Confirm Radiation Damages Teeth 
of Atomic Veterans.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current dental disorder 
is a result of documented exposure to 
radiation during service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached. 

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


